MEMORANDUM **
The court has received and reviewed the response to the motion for summary disposition and the opening brief. A review of the record demonstrates that petitioners did not provide evidence at their removal hearing or appeal before the Board of Immigration Appeals that they were statutorily eligible for cancellation of removal. See 8 U.S.C. § 1229b(b)(l)(D); Molina-Estrada v. INS, 293 F.3d 1089, 1093-94 (9th Cir.2002) (holding that because petitioner provided no evidence that his mother was a lawful permanent resident, he was not eligible for cancellation). A motion to reopen is the proper procedural mechanism to provide information to the immigration agency that was not available at the time of the removal hearing. See 8 U.S.C. § 1229a(c)(6); Azarte v. Ashcroft, 394 F.3d 1278, 1283 (9th Cir.2005).
Respondent’s motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). Accordingly, this petition for review is denied.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.